Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 1 of 17




           Exhibit 4
              Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 2 of 17


Maggie Szewczyk

From:                                    Richard L. Brophy
Sent:                                    Monday, August 20, 2018 6:04 PM
To:                                      Phil O'Beirne (POBeirne@steinmitchell.com); Robert B. Gilmore
                                         <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com)
Cc:                                      Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                                 Rightscorp Issues


Phil,

These are the spoliation and preservation issues on which we need to meet and confer:

1. Retention of the Rightscorp system source code.
2. Retention of CM records for the Rightscorp system source code.
3. Retention of call center written records and recorded phone calls.
4. Retention of actual data transferred from subscribers (e.g. packets of data transferred between parties, including
control communications).
5. Retention of materials used by Rightscorp personnel to determine whether a downloaded work was in fact an
infringing copy, and any records related to such determination.
6. Retention of results from Audio Fingerprinting system (e.g. AcoustID).

These materials are responsive to at least the following requests:

RFPs served on Plaintiffs:
3, 6, 7, 8, 21, 22, 23, 24, 34, 51, 52, 61, 62

RFPs served on Rightscorp:
4, 5, 6, 7, 8, 9, 10, 11, 12, 21, 24, 25, 31, 32, 33, 34

Interrogatories served on Rightscorp:
1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 16, 20, 23, 25, 26, 29, 30, 39, 40, 41

To be clear, we have identified these RFPs at your request and in an effort to expedite the meet and confer
process. Rightscorp, Plaintiffs’ and RIAA’s spoliation of evidence is an issue separate and apart from any discovery
Grande served on the parties in this case.

Please also let me know when you are available to meet and confer on Plaintiffs’ recently-served expert reports. We
intend to move to strike the Lehr and Bardwell reports as improper rebuttal opinions that are non-compliant with the
Court’s scheduling order.

R




Armstrong Teasdale LLP
Richard L. Brophy | Partner - IP Litigation
7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105-1847
DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117


                                                                   1
           Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 3 of 17
rbrophy@armstrongteasdale.com
www.armstrongteasdale.com




                                             2
              Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 4 of 17


Maggie Szewczyk

From:                                    Richard L. Brophy
Sent:                                    Tuesday, August 28, 2018 3:20 PM
To:                                      Robert B. Gilmore <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com); Phil
                                         O'Beirne (POBeirne@steinmitchell.com)
Cc:                                      Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                                 Rightscorp Meet and Confer


Rob,

When we spoke last week, you indicated that you would have a final answer regarding the various spoliation issues we
raised early this week. When can we expect that response?

As I explained on our last call, we are not willing to let this issue fester while Rightscorp and Plaintiffs investigate issues
that should have been addressed months ago.

Richard




Armstrong Teasdale LLP
Richard L. Brophy | Partner - IP Litigation
7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105-1847
DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117
rbrophy@armstrongteasdale.com
www.armstrongteasdale.com




***********************PRIVATE AND CONFIDENTIAL***********************
This transmission and any attached files are privileged, confidential or otherwise the exclusive property
of the intended recipient or Armstrong Teasdale LLP. If you are not the intended recipient, any
disclosure, copying, distribution or use of any of the information contained in or attached to this
transmission is strictly prohibited. If you have received this transmission in error, please contact us
immediately by e-mail (admin@armstrongteasdale.com) or telephone (314-621-5070) and promptly destroy
the original transmission and its attachments. Opinions, conclusions and other information in this
message that do not relate to the official business of Armstrong Teasdale LLP shall be understood as
neither given nor endorsed by it.




                                                                   1
              Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 5 of 17


Maggie Szewczyk

From:                                    Richard L. Brophy
Sent:                                    Friday, August 31, 2018 7:52 AM
To:                                      Robert B. Gilmore <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com); Phil
                                         O'Beirne (POBeirne@steinmitchell.com)
Cc:                                      Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                                 Re: Rightscorp Meet and Confer
Attachments:                             image001.jpg


Rob,

Please provide an update on the Rightscorp spoliation issues. We are now many days past the time when you promised
you would have a final answer.

Richard

On Aug 28, 2018, at 3:20 PM, Richard L. Brophy <RBrophy@ArmstrongTeasdale.com> wrote:

          Rob,

          When we spoke last week, you indicated that you would have a final answer regarding the various
          spoliation issues we raised early this week. When can we expect that response?

          As I explained on our last call, we are not willing to let this issue fester while Rightscorp and Plaintiffs
          investigate issues that should have been addressed months ago.

          Richard

          <image001.jpg>
          Armstrong Teasdale LLP
          Richard L. Brophy | Partner - IP Litigation
          7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105-1847
          DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117
          rbrophy@armstrongteasdale.com
          www.armstrongteasdale.com




***********************PRIVATE AND CONFIDENTIAL***********************
This transmission and any attached files are privileged, confidential or otherwise the exclusive property
of the intended recipient or Armstrong Teasdale LLP. If you are not the intended recipient, any
disclosure, copying, distribution or use of any of the information contained in or attached to this
transmission is strictly prohibited. If you have received this transmission in error, please contact us
immediately by e-mail (admin@armstrongteasdale.com) or telephone (314-621-5070) and promptly destroy
the original transmission and its attachments. Opinions, conclusions and other information in this
message that do not relate to the official business of Armstrong Teasdale LLP shall be understood as
neither given nor endorsed by it.
                                                                       1
              Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 6 of 17


Maggie Szewczyk

From:                                    Richard L. Brophy
Sent:                                    Tuesday, September 04, 2018 3:45 PM
To:                                      Robert B. Gilmore <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com); Phil
                                         O'Beirne (POBeirne@steinmitchell.com)
Cc:                                      Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                                 RE: Rightscorp Meet and Confer


Rob,

Once again, please provide an update on the below issue. We need an answer from Rightscorp/Plaintiffs immediately.

Richard


Armstrong Teasdale LLP
Richard L. Brophy | Partner - IP Litigation
DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117


From: Richard L. Brophy
Sent: Friday, August 31, 2018 7:52 AM
To: Robert B. Gilmore <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com); Phil O'Beirne
(POBeirne@steinmitchell.com)
Cc: Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject: Re: Rightscorp Meet and Confer

Rob,

Please provide an update on the Rightscorp spoliation issues. We are now many days past the time when you promised
you would have a final answer.

Richard

On Aug 28, 2018, at 3:20 PM, Richard L. Brophy <RBrophy@ArmstrongTeasdale.com> wrote:

          Rob,

          When we spoke last week, you indicated that you would have a final answer regarding the various
          spoliation issues we raised early this week. When can we expect that response?

          As I explained on our last call, we are not willing to let this issue fester while Rightscorp and Plaintiffs
          investigate issues that should have been addressed months ago.

          Richard

          <image001.jpg>
          Armstrong Teasdale LLP
          Richard L. Brophy | Partner - IP Litigation
          7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105-1847
          DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117

                                                                       1
   Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 7 of 17
rbrophy@armstrongteasdale.com
www.armstrongteasdale.com




                                     2
            Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 8 of 17


Maggie Szewczyk

From:                              Richard L. Brophy
Sent:                              Tuesday, September 18, 2018 2:18 PM
To:                                Phil O'Beirne; Robert B. Gilmore <RGilmore@steinmitchell. com>
Cc:                                Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                           Rightscorp


Phil,

During our September 6th meet and confer, you indicated you would produce CM records by the end of last week. We
still haven’t received anything. Rightscorp is already woefully delinquent in producing these materials, which it promised
to produce well before Rightscorp’s deposition. If we do not receive them by the end of this week, we will assume they
do not exist and proceed accordingly.

You also promised us updates by early last week on call center notes/logs and the retention of data transferred between
alleged infringers and Rightscorp’s system. We have not heard anything on these items either. Should we assume that
these materials no longer exist?

Richard


***********************PRIVATE AND CONFIDENTIAL***********************
This transmission and any attached files are privileged, confidential or otherwise the exclusive property of the intended
recipient or Armstrong Teasdale LLP. If you are not the intended recipient, any disclosure, copying, distribution or use of
any of the information contained in or attached to this transmission is strictly prohibited. If you have received this
transmission in error, please contact us immediately by e-mail (admin@armstrongteasdale.com) or telephone (314-621-
5070) and promptly destroy the original transmission and its attachments. Opinions, conclusions and other information
in this message that do not relate to the official business of Armstrong Teasdale LLP shall be understood as neither given
nor endorsed by it.




                                                             1
            Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 9 of 17


Maggie Szewczyk

From:                              Phil O'Beirne <POBeirne@steinmitchell.com>
Sent:                              Wednesday, September 19, 2018 9:04 AM
To:                                Richard L. Brophy; Robert B. Gilmore
Cc:                                Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                           Re: Rightscorp


Richard,
We disagree with your characterization of Rightscorp's productions to date and with our meet and confer discussion.

What we told you is that we are actively working with Rightscorp to obtain the version control information, which we
believe does exist and will be accessible. This remains the case and we hope to have a substantive update for you by the
end of the week regarding both the version control information and the call center information.

Best Regards,

Philip J. O’Beirne
Stein Mitchell Cipollone Beato & Missner LLP
901 15th Street, NW, Suite 700
Washington DC 20005
D 202.661.0900
C 571.308.4967
F 202.296.8312
pobeirne@steinmitchell.com <mailto:JohnSmith@steinmitchell.com>
www.steinmitchell.com <http://www.steinmitchell.com/>

***********************************************************
The information contained in this communication is confidential, may be attorney-client privileged, may constitute
inside information, and is intended only for the use of the addressee. It is the property of Stein Mitchell Cipollone Beato
& Missner LLP If the reader of this message is not the intended recipient or the employee or agent responsible for
delivering this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited and may be unlawful. If you have received this communication in error,
please notify us immediately by reply or by telephone at (202) 737-7777 <tel:(202)%20737-7777>, and immediately
destroy this communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax
advice contained in this communication (including any attachments) was not intended or written to be used, and cannot
be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or
(2) promoting, marketing or recommending to another party any tax-related matters addressed herein.
***********************************************************


On 9/18/18, 3:18 PM, "Richard L. Brophy" <RBrophy@ArmstrongTeasdale.com> wrote:

  Phil,

   During our September 6th meet and confer, you indicated you would produce CM records by the end of last week. We
still haven’t received anything. Rightscorp is already woefully delinquent in producing these materials, which it promised

                                                             1
            Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 10 of 17
to produce well before Rightscorp’s deposition. If we do not receive them by the end of this week, we will assume they
do not exist and proceed accordingly.

  You also promised us updates by early last week on call center notes/logs and the retention of data transferred
between alleged infringers and Rightscorp’s system. We have not heard anything on these items either. Should we
assume that these materials no longer exist?

  Richard


  ***********************PRIVATE AND CONFIDENTIAL***********************
  This transmission and any attached files are privileged, confidential or otherwise the exclusive property of the
intended recipient or Armstrong Teasdale LLP. If you are not the intended recipient, any disclosure, copying, distribution
or use of any of the information contained in or attached to this transmission is strictly prohibited. If you have received
this transmission in error, please contact us immediately by e-mail (admin@armstrongteasdale.com) or telephone (314-
621-5070) and promptly destroy the original transmission and its attachments. Opinions, conclusions and other
information in this message that do not relate to the official business of Armstrong Teasdale LLP shall be understood as
neither given nor endorsed by it.




                                                             2
           Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 11 of 17


Maggie Szewczyk

From:                             Richard L. Brophy
Sent:                             Tuesday, September 25, 2018 10:50 AM
To:                               Phil O'Beirne; Robert B. Gilmore
Cc:                               Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject:                          RE: Rightscorp


Phil,

Another week has passed and we are still waiting for information regarding Rightscorp. Please let us know when we can
expect a response.

Thanks,
Richard


Armstrong Teasdale LLP
Richard L. Brophy | Partner - IP Litigation
DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117


-----Original Message-----
From: Phil O'Beirne [mailto:POBeirne@steinmitchell.com]
Sent: Wednesday, September 19, 2018 9:04 AM
To: Richard L. Brophy; Robert B. Gilmore
Cc: Zachary C. Howenstine; Maggie Szewczyk; Michael Carwin
Subject: Re: Rightscorp

Richard,
We disagree with your characterization of Rightscorp's productions to date and with our meet and confer discussion.

What we told you is that we are actively working with Rightscorp to obtain the version control information, which we
believe does exist and will be accessible. This remains the case and we hope to have a substantive update for you by the
end of the week regarding both the version control information and the call center information.

Best Regards,

Philip J. O’Beirne
Stein Mitchell Cipollone Beato & Missner LLP
901 15th Street, NW, Suite 700
Washington DC 20005
D 202.661.0900
C 571.308.4967
F 202.296.8312
pobeirne@steinmitchell.com <mailto:JohnSmith@steinmitchell.com>
www.steinmitchell.com <http://www.steinmitchell.com/>

***********************************************************


                                                           1
            Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 12 of 17
The information contained in this communication is confidential, may be attorney-client privileged, may constitute
inside information, and is intended only for the use of the addressee. It is the property of Stein Mitchell Cipollone Beato
& Missner LLP If the reader of this message is not the intended recipient or the employee or agent responsible for
delivering this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited and may be unlawful. If you have received this communication in error,
please notify us immediately by reply or by telephone at (202) 737-7777 <tel:(202)%20737-7777>, and immediately
destroy this communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax
advice contained in this communication (including any attachments) was not intended or written to be used, and cannot
be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or
(2) promoting, marketing or recommending to another party any tax-related matters addressed herein.
***********************************************************


On 9/18/18, 3:18 PM, "Richard L. Brophy" <RBrophy@ArmstrongTeasdale.com> wrote:

  Phil,

   During our September 6th meet and confer, you indicated you would produce CM records by the end of last week. We
still haven’t received anything. Rightscorp is already woefully delinquent in producing these materials, which it promised
to produce well before Rightscorp’s deposition. If we do not receive them by the end of this week, we will assume they
do not exist and proceed accordingly.

  You also promised us updates by early last week on call center notes/logs and the retention of data transferred
between alleged infringers and Rightscorp’s system. We have not heard anything on these items either. Should we
assume that these materials no longer exist?

  Richard


  ***********************PRIVATE AND CONFIDENTIAL***********************
  This transmission and any attached files are privileged, confidential or otherwise the exclusive property of the
intended recipient or Armstrong Teasdale LLP. If you are not the intended recipient, any disclosure, copying, distribution
or use of any of the information contained in or attached to this transmission is strictly prohibited. If you have received
this transmission in error, please contact us immediately by e-mail (admin@armstrongteasdale.com) or telephone (314-
621-5070) and promptly destroy the original transmission and its attachments. Opinions, conclusions and other
information in this message that do not relate to the official business of Armstrong Teasdale LLP shall be understood as
neither given nor endorsed by it.




                                                             2
            Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 13 of 17


Maggie Szewczyk

From:                                 Richard L. Brophy
Sent:                                 Wednesday, December 19, 2018 4:32 PM
To:                                   Robert B. Gilmore <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com); Phil
                                      O'Beirne (POBeirne@steinmitchell.com); Jonathan E. Missner
                                      (JMissner@steinmitchell.com)
Cc:                                   Zachary C. Howenstine; Maggie Szewczyk
Subject:                              Re: UMG v. Grande - RIAA depositions [IWOV-iDocs.FID3130226]


Rob/Phil,

There are number of issues on which we would like to meet and confer. Given the impending holidays, we propose
finding time tomorrow for a call. If you agree, please let us know your availability.

First, we would like to address the issues raised in Zach’s email below. I understand that you now intend to respond to
his letter tomorrow. While that response may resolve our concerns, I suspect there will be a need to meet and
confer. We would prefer to conduct that conference sooner rather than later.

Second, we intend to seek the deposition of the individual responsible for collecting the song files that were the subject
of Mr. Landis’ declaration and recent deposition. Mr. Landis indicated during his deposition last week that he (and by
extension the RIAA and Plaintiffs) have no information regarding the origin of those files. Given this professed lack of
relevant knowledge, especially in light of the topics for which he was produced, we will need to depose the individual
responsible for allegedly downloading those files from Grande subscribers and for generating the specific files and file
names that were analyzed.

Third, it is vital that we receive a final answer from Plaintiffs and Rightscorp regarding the completion of Rightscorp’s
document production efforts. For example, we have been waiting for months to learn whether Rightscorp is capable of
producing the records from its software change management system. We have also been waiting on the results of your
efforts to locate and produce Rightscorp’s call center materials. You first promised those materials on September
14th. We have met and conferred on this issue multiple times, and every time you indicated that you were actively
working with Rightscorp to address our concerns. It is now three months later, and we still have no documents and no
answer on the availability of those materials. Should we conclude those materials no longer exist?

Thanks,
Richard




Armstrong Teasdale LLP
Richard L. Brophy | Partner - IP Litigation
DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117


From: Robert B. Gilmore [mailto:RGilmore@steinmitchell.com]
Sent: Tuesday, December 18, 2018 10:18 AM
To: Zachary C. Howenstine
Cc: Phil O'Beirne; Jonathan E. Missner; Richard L. Brophy; Maggie Szewczyk; Michael Carwin
Subject: Re: UMG v. Grande - RIAA depositions [IWOV-iDocs.FID3130226]


                                                                   1
           Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 14 of 17
Zach:
I’m traveling back from the west coast today. We are preparing a response to your email which we intend to send to you
by tomorrow.

Robert B. Gilmore

On Dec 17, 2018, at 6:02 PM, Zachary C. Howenstine <ZHowenstine@ArmstrongTeasdale.com> wrote:

       Counsel,

       We are writing concerning a serious issue that came to light in Ms. Sheckler’s deposition last Tuesday.
       Specifically, Ms. Sheckler revealed that RIAA has sent written RFPs/RFQs to Rightscorp, and Rightscorp
       has provided written responses, on at least four separate occasions. This also suggests that RIAA and
       Rightscorp very likely have exchanged additional communications regarding these matters.

       These documents are very clearly responsive to Grande’s subpoena to RIAA, Grande’s subpoenas to
       Rightscorp, and Grande’s discovery requests to plaintiffs (who, as RIAA member companies, had the
       right and ability to obtain these documents from RIAA, which was communicating with Rightscorp on
       plaintiffs’ behalf). See, e.g., Subpoena to RIAA, RFP Nos. 3-5, 17, 18; Subpoenas to Rightscorp, RFP Nos.
       5-7, 13, 18, 24, 25, 37; Grande’s RFPs to Plaintiffs, Nos. 21-23, 36, 51, 52, 56, 59, 62. None of these
       documents are arguably privileged or work product, and in any event, none of these documents appear
       on RIAA’s privilege log. The same is true of the NDA between RIAA and Rightscorp, which neither RIAA
       nor Rightscorp has any legitimate basis for withholding.

       The existence of these documents establishes that RIAA and plaintiffs have made a number of
       misleading—at best—statements to the court about communications with Rightscorp. See, e.g., ECF No.
       107 at 5 (“Here, all communications among RIAA, Rightscorp and Plaintiffs included RIAA’s and Plaintiffs’
       in-house or outside counsel, and concerned providing legal advice to Plaintiffs or providing information
       and support for Plaintiffs concerning litigation over Defendants’ wrongful conduct giving rise to
       secondary infringement liability.”); ECF No. 121 at 1 (“RIAA’s role shows that its communications with
       Plaintiffs and Rightscorp are protected by the attorney-client privilege and work product privileges . . .
       .”); ECF No. 136-1 at 2 (“In 2016, Rightscorp contacted RIAA regarding potential litigation arising from
       evidence Rightscorp had collected concerning Grande . . .”). In general, RIAA’s briefing in this matter has
       seemingly been intended to give the inaccurate impression that the relationship between plaintiffs/RIAA
       and Rightscorp is and has been limited to this litigation. Furthermore, Mr. Sabec and Ms. Sheckler were
       evasive in their testimony on this subject, with Ms. Sheckler only acknowledging that these
       communications had occurred when she was directly asked about RFP responses.

       Grande demands that plaintiffs, RIAA, and Rightscorp immediately remedy these deficiencies and
       produce all non-privileged communications between RIAA and Rightscorp. Once that has occurred,
       Grande will assess what additional depositions may be necessary. Further to this point, we note that Mr.
       Landis was also completely unprepared to offer any testimony about RIAA’s knowledge of the
       functionality or capabilities of the Rightscorp system, with respect to the improperly-withheld
       documents and otherwise. Grande reserves all rights in connection with these issues.

       Please let us know the position(s) of plaintiffs, RIAA, and Rightscorp on this issue as soon as possible.

       Thanks,

       Zach



                                                             2
    Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 15 of 17
<image001.jpg>
Armstrong Teasdale LLP
Zachary C. Howenstine
7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105-1847
DIRECT: 314.342.4169 | FAX: 314.613.8588 | MAIN OFFICE: 314.621.5070
zhowenstine@armstrongteasdale.com
www.armstrongteasdale.com




***********************PRIVATE AND CONFIDENTIAL***********************
This transmission and any attached files are privileged, confidential or otherwise the
exclusive property of the intended recipient or Armstrong Teasdale LLP. If you are not the
intended recipient, any disclosure, copying, distribution or use of any of the information
contained in or attached to this transmission is strictly prohibited. If you have received this
transmission in error, please contact us immediately by e-mail
(admin@armstrongteasdale.com) or telephone (314-621-5070) and promptly destroy the
original transmission and its attachments. Opinions, conclusions and other information in
this message that do not relate to the official business of Armstrong Teasdale LLP shall be
understood as neither given nor endorsed by it.




                                                             3
           Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 16 of 17


Maggie Szewczyk

From:                              Richard L. Brophy
Sent:                              Wednesday, December 26, 2018 10:39 AM
To:                                Robert B. Gilmore <RGilmore@steinmitchell.com> (RGilmore@steinmitchell.com); Phil
                                   O'Beirne (POBeirne@steinmitchell.com)
Cc:                                Zachary C. Howenstine; Maggie Szewczyk
Subject:                           RIAA v. Grande - Follow-up from meet and confer [IWOV-iDocs.FID3130226]


Counsel,

I am writing to confirm our understanding of the items discussed on last week’s meet and confer call.

RIAA document production
As we indicated on the call and in our previous email, Grande seeks all communications and other materials related to
any RFP/RFQ exchange (either formal or informal) between the RIAA and Rightscorp. This includes not only the
materials transmitted between the parties, but also any internal assessment (formal or informal) by RIAA personnel
relating to any materials submitted by Rightscorp. On the call, you indicated that you are focusing on “technically-
oriented” materials, but that your interpretation of that phrase broadly encompasses any assessments and other
analysis or reactions generated by RIAA.

During her deposition, Ms. Sheckler indicated that the RIAA retains documents indefinitely. Accordingly, we understand
that the foregoing documents do exist and are in the process of being retrieved and reviewed. We expect that any
responsive documents that the RIAA seeks to withhold on privilege grounds will be properly logged.

RIAA additional witness
During oral argument on the parties’ various discovery disputes, the RIAA agreed to produce a witness to testify on
RIAA’s understanding of the operation and capabilities of the Rightscorp system. The RIAA offered Mr. Landis on Topics
2, 8 and 11, but he was not prepared to address that topic and confirmed during deposition that he had not reviewed a
single document regarding the Rightscorp system in preparation for his deposition. Despite this, you indicated that the
RIAA is refusing to produce a properly prepared witness on Topics 2, 8 and 11. That is unfortunate, and we will be
moving to compel production of a competent witness on those topics.

Rightscorp spoliation issue
Grande has been waiting to hear from Rightscorp on the existence of its change management and call center records
since before September. We understand based on our conversation of last week that Rightscorp is finally able to
confirm that it did not retain its call center logs (voicemails, conversations with subscribers, etc.). We further
understand that Rightscorp has been able to locate change management records and will be producing those records by
the end of this week. We note that we have received a number of similar assurances in the past. For that reason, we
indicated that we will not continue to delay the filing of our Rightscorp spoliation motion any longer than the end of this
week.

Thanks,
Richard




Armstrong Teasdale LLP

                                                             1
             Case 1:17-cv-00365-DAE-AWA Document 247-4 Filed 01/03/19 Page 17 of 17
Richard L. Brophy | Partner - IP Litigation
7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri 63105-1847
DIRECT: 314.342.4159 | FAX: 314.613.8579 | MAIN OFFICE: 314.621.5070 | CELL: 314.566.5117
rbrophy@armstrongteasdale.com
www.armstrongteasdale.com




                                                                   2
